IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket No. 43512 & 43513

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 409
                                                )
       Plaintiff-Respondent,                    )   Filed: March 2, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHAWN LEE GOLDENSTEIN,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Orders revoking probation, affirmed; orders denying I.C.R. 35 motions for
       reduction of sentences, affirmed;

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43512, Shawn Lee Goldenstein pled guilty to possession of a financial
transaction card. I.C. § 18-3125(4). The district court sentenced Goldenstein to a unified term of
five years, with a minimum period of confinement of four years. The district court suspended
the sentence and placed Goldenstein on probation.
       In Docket No. 42513, Goldenstein pled guilty to possession of a controlled substance.
I.C. § 37-2732(c)(I). The district court sentenced Goldenstein to a unified term of four years,
with a minimum period of confinement of one year, to be served consecutively to Goldenstein’s


                                                1
sentence for possession of a financial transaction card. As a result of this guilty plea, the district
court revoked probation in Docket No. 42512 and ordered execution of Goldstein’s original
sentence. However, the district court retained jurisdiction in both cases and sent Goldstein to
participate in the rider program. Following successful completion of his rider, the district court
suspended the sentences and placed Goldstein on probation.
       Thereafter, Goldenstein admitted to violating the terms of his probation, and the district
court consequently revoked probation and ordered execution of the original sentences. Goldstein
filed I.C.R. 35 motions for reduction of his sentences, which the district court denied.
Goldenstein appeals, contending that the district court abused its discretion in revoking probation
and denying his I.C.R. 35 motions for reduction of his sentences.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.




                                                  2
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed, as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Goldstein’s Rule 35 motions, we conclude
no abuse of discretion has been shown.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation and in ordering
execution of Goldenstein’s sentences or in denying his Rule 35 motions for reduction of his
sentences. Therefore, the orders revoking probation and the orders denying Goldstein’s Rule 35
motions are affirmed.




                                                 3